DETAILED ACTION
This office action is responsive to communication(s) filed on 4/18/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-19 are pending and are currently being examined.
Claims 1, 8 and 15 are independent.

Drawings
The drawings were received on 4/11/2022. These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, 8-9, 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin; Jason (hereinafter Griffin – US 20170235484 A1) in view of Ota; Tetsu (hereinafter Ota – US 20200264768 A1).

Independent Claim 1:
Griffin teaches An information processing method, comprising:
obtaining an information input instruction; (trigger event to display virtual keyboard, ¶¶ 20 and 21)
in response to the information input instruction, obtaining attitude information of an electronic apparatus; (orientation of the mobile device obtained by the trigger event itself, see ¶ 29, or after trigger event when the keyboard is already displayed, when screen display is rotated based on orientation of the device, see ¶¶ 108, 142 and 182.)
and in response to the attitude information indicating that the electronic apparatus is in a landscape display mode, displaying a virtual keyboard in a first area of a display screen of the electronic apparatus; (keyboard displayed at right or left section of display in landscape orientation mode, figs. 22 and 23, and ¶¶ 146-151)
wherein the first area corresponds to a short side of a display output area of the display screen, 
[…],
and the first area includes a part of the display output area of the display screen. (the alternative keyboard display sections are to the left or right side [short side of] touchscreen display 302, in landscape mode, ¶ 150 and figs. 22-23)
Griffin does not appear to expressly teach 
wherein the first area extends from one end of the short side to the other end of the short side. 
However, Ota teaches/suggests the concept(s) of a height of a keyboard input area taking up the full height of the short sides of a device in landscape orientation mode, fig. 11B and ¶¶ 6 and 102-105.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Griffine to include the concept(s) of a height of a keyboard input area taking up the full height of the short sides of a device in landscape orientation mode, as taught/suggested by Ota.
One would have been motivated to make such a combination in order to improve the usability and versatility of the method to be easily used with devices having a large screen, Ota ¶¶ 6 and 40.
In combination, Griffin, as modified, teaches/suggests 
wherein the first area extends from one end of the short side to the other end of the short side (Griffin teaches the display of a keyboard on a short side of the screen, as explained above. Ota teaches/suggests the concept(s) of a height of a keyboard input area taking up the full height of the short sides of a device in landscape orientation mode, fig. 11B and ¶¶ 6 and 102-105)

Claim 2:
The rejection of claim 1 is incorporated. Griffin further teaches 
wherein displaying the virtual keyboard in the first area of the display screen of the electronic apparatus includes: in response to the electronic apparatus being in the landscape display mode, displaying a first target interface of a first application in the display output area adapting to the landscape display mode; displaying the virtual keyboard in the first area, the virtual keyboard covering a first portion of the first target interface located in the first area; or when displaying the virtual keyboard in the first area, displaying a second target interface of the first application in a second area of the display screen adapting to the landscape display mode. (application/content is displayed in area 306, ¶ 136 and figs. 22-23; The application displayed rotates [adapting] when the device is rotated, ¶ 108)

Claim 6:
The rejection of claim 1 is incorporated. Griffin further teaches 
further comprising, after displaying the virtual keyboard in the first area of the display screen of the electronic apparatus: in response to the electronic apparatus being switched from the landscape display mode to a portrait display mode, adjusting a display direction of the virtual keyboard in the first area so that a display direction of characters in the virtual keyboard are switched from being parallel to the short side of the display output area of the display screen to being perpendicular to the short side of the display output area of the display screen. (screen rotations based on orientation, Griffin ¶ 182; directions of characters in portrait, e.g., see Griffin fig. 2, for landscape, see Griffin figs. 22-23. Herein, the display direction of characters is not interpreted as a reading direction [e.g., left to right] but instead as an uprightness of the characters [e.g., up/down, perpendicular to the left-right reading direction])

Independent Claims 8 and 15:
Claim(s) 8 and 15 are directed to a device and an apparatus for accomplishing the steps of the method in independent claim 1, and are rejected using similar rationale(s).

Claims 9 and 16:
Claim(s) 9 and 16 are directed to device and an apparatus for accomplishing the steps of the method in claim 2, and are rejected using similar rationale(s).

Claim 13:
Claim 13 is directed to a device for accomplishing the steps of the method in claim 6, and is rejected using similar rationale(s).

Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 20170235484 A1) in view of Ota (US 20200264768 A1), as applied to claims 2, 9 and 16 above, and further in view of Baumgarten; John S. et al. (hereinafter Baumgarten – US 20090044128 A1).

Claim 3:
The rejection of claim 2 is incorporated. Griffin does not appear to expressly teach 
wherein displaying the second target interface of the first application in the second area of the display screen adapting to the landscape display mode includes: obtaining the second target interface matching display resolution of the second area; and displaying the second target interface in the second area. 
However, Baumgarten suggests wherein displaying the second target interface of the first application in the second area of the display screen adapting to the landscape display mode includes: obtaining the second target interface matching display resolution of the second area; and displaying the second target interface in the second area. (when phone is rotated the program resizes image to match a resolution of the display, ¶¶ 36 and 38). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Griffin 
wherein displaying the second target interface of the first application in the second area of the display screen adapting to the landscape display mode includes: obtaining the second target interface matching display resolution of the second area; and displaying the second target interface in the second area, as suggested by Baumgarten.
One would have been motivated to make such a combination in order to arrive at a more efficient method that helps improve the image quality of the displayed content (Baumgarten, ¶ 36).

Claims 10 and 17:
Claim(s) 10 and 17 are directed to a device and an apparatus for accomplishing the steps of the method in claim 3, and are rejected using similar rationale(s).

Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 20170235484 A1) in view of Ota (US 20200264768 A1), as applied to claims 1, 8, and 15 above, and further in view of Liu; Zhijie (hereinafter Liu – US 20140115545 A1).

Claim 4:
The rejection of claim 1 is incorporated. Griffin does not appear to expressly teach 
wherein displaying the virtual keyboard in the first area of the display screen of the electronic apparatus includes: obtaining operation habit data of a user of the electronic apparatus;  in response to the operation habit data being first target data, determining a target area of a first short side of the display screen as the first area; in response to the operation habit data being second target data, determining a target area of a second short side of the display screen as the first area; and displaying the virtual keyboard in the first area. 
However, Liu suggests 
displaying the virtual keyboard in the first area of the display screen of the electronic apparatus includes: obtaining operation habit data of a user of the electronic apparatus;  in response to the operation habit data being first target data, determining a target area of a first short side of the display screen as the first area; in response to the operation habit data being second target data, determining a target area of a second short side of the display screen as the first area; and displaying the virtual keyboard in the first area (user’s operation habit information is retrieved in order to display user interfaces that conform to their operation habit, ¶ 34 and fig. 1). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Griffin wherein displaying the virtual keyboard in the first area of the display screen of the electronic apparatus includes: obtaining operation habit data of a user of the electronic apparatus;  in response to the operation habit data being first target data, determining a target area of a first short side of the display screen as the first area; in response to the operation habit data being second target data, determining a target area of a second short side of the display screen as the first area; and displaying the virtual keyboard in the first area as suggested by Liu.
One would have been motivated to make such a combination in order to arrive at a more convenient method that adjusts to user’s preferred operation habit, e.g., right hand or left hand operation, (Liu Abstract and ¶ 4-6).

Claims 11 and 18:
Claim(s) 11 and 18 are directed to a device and an apparatus for accomplishing the steps of the method in claim 4, and are rejected using similar rationale(s).

Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 20170235484 A1) in view of Ota (US 20200264768 A1), as applied to claims 1, 8, and 15 above, and further in view of Lin; Chin-Yu (hereinafter Lin – US 8584032 B2).

Claim 5:
The rejection of claim 1 is incorporated. Griffin further teaches 
wherein displaying the virtual keyboard in the first area of the display screen of the electronic apparatus includes:
obtaining a view of the virtual keyboard; (keyboard size adjusted based on preset settings or interactive setup, Griffin ¶ 155; Such keyboard’s layout [“view”] is, e.g., according to layout in Griffin figs. 22-23; settings may include a setting that points to displaying a traditional or nontraditional virtual keyboard, Griffin ¶ 143)
adjusting a size of the view of the virtual keyboard […] to cause the view of the virtual keyboard to adapt to the first area; (keyboard size adjusted based on preset settings or interactive setup, Griffin ¶ 155; wherein the setup is done on devices of varying screen sizes, Griffin ¶ 85; with reorientation, see Griffin ¶ 166, from a portrait mode, e.g., see Griffin fig. 13, to a landscape mode to a landscape mode, e.g., Griffin figs. 22-23, the keyboard or adjusted to the first area, based on display screen size and centerlines 346 and 354, Griffin figs. 22-23 and Griffin ¶¶ 148 and 150)
and displaying the view of the virtual keyboard in the first area, a display direction of characters in the virtual keyboard being parallel to a short side of the display screen. (Griffin ¶ figs. 22-23. Herein, the display direction of characters is not interpreted as a reading direction [e.g., left to right] but instead as an uprightness of the characters [e.g., up/down, perpendicular to the left-right reading direction])
Griffin does not appear to expressly teach that the keyboard size adjusting is according to a resolution of the first area. 
However, Lin suggests that the size adjusting is according to a resolution of the first area (virtual keyboard generated according to the display resolution of the touch screen, wherein the resolution includes horizontal pixels (width) and vertical pixels (height), col 2:45-50). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Griffin wherein the keyboard size adjusting is according to a resolution of the first area, as suggested by Lin.
One would have been motivated to make such a combination in order to improve the efficiency of the method by displaying good quality rendering of virtual keyboards that are not limited to the size the screen (Lin col 1:13-20).

Claims 12 and 19:
Claim(s) 12 and 19 are directed to a device and an apparatus for accomplishing the steps of the method in claim 4, and are rejected using similar rationale(s).

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 20170235484 A1) in view of Ota (US 20200264768 A1), as applied to claims 6 and 13 above, and further in view of Lin; Chin-Yu (hereinafter Lin – US 8584032 B2).

Claim 7: 
The rejection of claim 6 is incorporated. Griffin further teaches
wherein adjusting the display direction of the virtual keyboard in the first area includes: rotating the virtual keyboard in the first area to cause the display direction of the characters in the virtual keyboard to be switched from being parallel to the short side of the display output area of the display screen to being perpendicular to the short side of the display output area of the display screen; (screen rotations based on orientation, Griffin ¶ 182; directions of characters in portrait, e.g., see Griffin fig. 2, for landscape, see Griffin figs. 22-23. Herein, the display direction of the characters is not interpreted as a reading direction [e.g., left to right] but instead as an uprightness of the characters [e.g., up/down, perpendicular to the left-right reading direction])
or stopping displaying the virtual keyboard; (this is a conditional limitation, see above mapping)
obtaining the view of the virtual keyboard; (screen rotations based on orientation, Griffin ¶ 182)
adjusting a size of the view of the virtual keyboard […] to cause the view of the virtual keyboard to adapt to the first area; (keyboard size adjusted based on preset settings or interactive setup, Griffin ¶ 155; wherein the setup is done on devices of varying screen sizes, Griffin ¶ 85; with reorientation, see Griffin ¶ 166, from a portrait mode, e.g., see Griffin fig. 13, to a landscape mode to a landscape mode, e.g., Griffin figs. 22-23, the keyboard or adjusted to the first area, based on display screen size and centerlines 346 and 354, Griffin figs. 22-23 and Griffin ¶¶ 148 and 150)
and displaying the view of the virtual keyboard in the first area to cause the display direction of the characters in the virtual keyboard to be perpendicular to the short side of the display output area of the display screen. (Griffin ¶ 182; directions of characters in portrait, e.g., see Griffin fig. 2, for landscape, see Griffin figs. 22-23. Herein, the display direction of the characters is not interpreted as a reading direction [e.g., left to right] but instead as an uprightness of the characters [e.g., up/down, perpendicular to the left-right reading direction])
Griffin does not appear to expressly teach that the keyboard size adjusting is according to a resolution of the first area. 
However, Lin suggests that the size adjusting is according to a resolution of the first area (virtual keyboard generated according to the display resolution of the touch screen, wherein the resolution includes horizontal pixels (width) and vertical pixels (height), col 2:45-50). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Griffin wherein the keyboard size adjusting is according to a resolution of the first area, as suggested by Lin.
One would have been motivated to make such a combination in order to improve the efficiency of the method by displaying good quality rendering of virtual keyboards that are not limited to the size the screen (Lin col 1:13-20).

Claim 14:
Claim 14 is directed to a device for accomplishing the steps of the method in claim 7, and is rejected using similar rationale(s).

Response to Arguments
	The specification title submitted on 4/18/2022 is acceptable.
	Claim objection(s) removed due to claim amendment(s) of 4/18/2022.
	Applicant’s explanation of 4/18/2022 concerning specification objection and 112(b) rejections is effective enough to overcome Specification Objection and 112(b) rejections. As explained above, the display direction of characters is not interpreted as a reading direction [e.g., left to right] but instead as an uprightness of the characters [e.g., up/down, perpendicular to the left-right reading direction]. 
	The prior art rejection arguments of 4/18/2022 are fully considered but are moot due to the new grounds of rejections presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        

/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175